Citation Nr: 1635833	
Decision Date: 09/14/16    Archive Date: 09/20/16

DOCKET NO.  10-22 476A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for hepatic steatosis (fatty liver).

2.  Entitlement to service connection for a lung disability including bronchitis.

3.  Entitlement to service connection for residuals of right inguinal herniorrhaphy. 

4.  Entitlement to an initial compensable rating for left knee patellofemoral pain syndrome prior to November 18, 2013, and in excess of 40 percent from that date.  

5.  Entitlement to an initial compensable rating for right knee patellofemoral pain syndrome prior to November 18, 2013, and in excess of 40 percent from that date.  

6.  Entitlement to a rating in excess of 20 percent for musculoligamentous strain of paralumbar spine.

7.  Entitlement to a rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

8.  Entitlement to an initial rating in excess of 10 percent for left shoulder degenerative arthritis, acromioclavicular joint, with inferior labral tear and supraspinatus tendon tear with periarticular ganglion cyst.

9.  Entitlement to an initial rating in excess of 10 percent for right shoulder degenerative arthritis. 

10.  Entitlement to an initial rating in excess of 10 percent for left lower extremity radiculopathy.

11.  Entitlement to an initial rating in excess of 10 percent for right lower extremity radiculopathy.

12.  Entitlement to a compensable rating for lesions, left forearm and right side of nose.


REPRESENTATION

Appellant represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran served on active duty from December 1986 to February 1999.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).  

A May 2008 rating decision, in pertinent part, denied increased ratings for musculoligamentous strain of para lumbar spine (currently 20 percent); GERD (currently 10 percent); and lesions, left forearm and right side of nose (currently noncompensable); and also denied service connection for residuals of right inguinal herniorrhaphy.   In a December 2009 rating decision, service connection for bronchitis was denied.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the issue of service connection for b bronchitis has been recharacterized on the front page of this decision.

In a February 2010 rating decision, service connection was granted for left shoulder degenerative arthritis, acromioclavicular joint with inferior labral tear and supraspinatus tendon tear with periarticular ganglion cyst  and a 10 percent rating was assigned ; service connection was granted for right shoulder degenerative arthritis and a noncompensable rating was assigned; service connection for right lower extremity radiculopathy was granted and a 10 percent rating was assigned; service connection for left lower extremity radiculopathy was granted and a 10 percent rating was assigned; service connection for right knee patellofemoral pain syndrome was granted and a noncompensable rating was assigned; service connection for left knee patellofemoral pain syndrome was also granted with a noncompensable rating assigned.

In a September 2013 rating decision, service connection for hepatic steatosis (fatty liver) due to contaminated water exposure at Camp Lejeune was denied.

In an April 2014 rating decision, the RO increased the disability ratings for left knee patellofemoral pain syndrome and for right knee patellofemoral pain syndrome, each to 40 percent effective November 18, 2013.  The Court has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Consequently, the matters of higher ratings remain in appellate status.  

Issues numbered 2 through 12 are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

An August 2016 letter from the attorney-representative indicated knowledge that the issue of service-connection for a liver disability was in appellate status.


FINDING OF FACT

A liver disability, diagnosed as hepatic steatosis, is not attributable to service.  


CONCLUSION OF LAW

A liver disability, diagnosed as hepatic steatosis, was not incurred or aggravated in active service.  38 U.S.C.A. §§ 1101, 1110 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304. 3.306 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  Here, the Veteran was provided with the relevant notice and information in a November 2012 letter prior to the initial adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service treatment records (STRs), VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with a VA examination which contains a description of the history of the disability at issue; documents and considers the relevant medical facts and principles; and provides an opinion regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

In summary, the Board finds that there is no additional duty to assist or notify the Veteran regarding this service connection claim addressed on the merits in this decision..  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).


Service Connection

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service connection may also be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.

The STRs do not reveal any complaints, findings, treatment, or diagnosis of liver disease or injury.  However, the Veteran was stationed at Camp Lejeune when there was exposure to contaminated water.  The post-service record showed that the Veteran had abnormal liver functioning in 2003.  As noted below, the Veteran has a diagnosis of hepatic steatosis.

VA has acknowledged that persons residing or working at the U.S. Marine Corps Base Camp Lejeune from August 1953 through December 1987 were potentially exposed to drinking contaminated water with volatile organic compounds (VOCs).  See Veterans Benefits Administration (VBA) Fast Letter 11-03 (January 11, 2011).  In the early 1980s, it was discovered that two on-base water-supply systems were contaminated with the VOCs trichloroethylene (TCE), a metal degreaser, and perchloroethylene (PCE), a dry cleaning agent. Benzene, vinyl chloride, and other VOCs were also found to be contaminating the water-supply systems.  See VBA Training Letter 11-03 (Revised) (November 29, 2011).  Until scientific evidence shows otherwise, it will be assumed by VA that any given Veteran-claimant who served at Camp Lejeune was potentially exposed in some manner to the full range of chemicals known to have contaminated the water there between 1957 and 1987.  Id., at p. 6.

The aforementioned studies involved the National Academy of Sciences National Research Council (NRC) and the Agency for Toxic Substances and Disease Registry (ATSDR).  Based on a congressional mandate, the Navy requested that the NRC undertake a study to assess the potential long-term health effects for individuals who served at Camp Lejeune during the period of water contamination.  In the resulting report, Contaminated Water Supplies at Camp Lejeune, Assessing Potential Health Effects (June 2009), the NRC reviewed previous work done by the ATSDR, including computerized water flow modeling, and concluded that additional studies may not produce definitive results because of the difficulties inherent in attempting to reconstruct past events and determine the amount of exposure experienced by any given individual.  To address potential long-term health effects, the NRC focused on diseases associated with TCE, PCE, and other VOCs. Based on analyses of scientific studies involving these chemicals, the NRC provided an assessment of the potential association between certain diseases and exposure to the chemical contaminants.  The NRC analysis used categories of potential disease "health outcomes."  The categories included: (1) sufficient evidence of a causal relationship; (2) sufficient evidence of an association; (3) limited/suggestive evidence of an association; (4) inadequate/insufficient evidence to determine whether an association exists; and (5) limited suggestive evidence of no association. The analysis found that no diseases fell into the categories of sufficient evidence of a causal relationship or sufficient evidence of an association with the chemical contaminants.  However, fourteen diseases were placed into the category of limited/suggestive evidence of an association.  These fourteen diseases are esophageal cancer, lung cancer, breast cancer, bladder cancer, kidney cancer, adult leukemia, multiple myeloma, myleodisplasic syndromes, renal toxicity, hepatic steatosis, female infertility, miscarriage with exposure during pregnancy, scleroderma, and neurobehavioral effects.  

Evidence development for disability claims based on water contaminant exposure at Camp Lejeune requires obtaining verification of actual service at Camp Lejeune and as much detail as possible about that service.  It also requires verifying, with medical evidence obtained through a VA medical examination or other authoritative medical source, whether a claimed current disease or disability is at least as likely as not a result of exposure to the chemical compounds present in the water at Camp Lejeune.  A number of diseases are identified that meet the criterion of being associated with exposure to the specific Camp Lejeune contaminants, based on human and experimental animal studies. Manifestation of any of these diseases would be sufficient to initiate a VA medical examination and request an opinion regarding its relationship to Camp Lejeune service.  Training Letter 11-03 stated that when not specified in the records, efforts should be made to obtain the length of time served at Camp Lejeune, preferably the dates of arrival and departure and, when feasible, it is also desirable to obtain the Veteran's work duty location and information regarding whether the Veteran resided on base or off base.  There is some indication from the ATSDR that certain base locations may have been associated with higher levels of water contamination.  However, that has not yet been established with certainty.  The Board notes that VA Fast Letter 11-03, revised January 28, 2013, sets forth guidance for a VA agency of original jurisdiction as to the processing of claim in which it is alleged that disability is due to contaminated drinking water at Camp Lejeune.

In this case, the Veteran's contaminated water exposure at Camp Lejeune has been conceded by the RO.  The Veteran's medical status was then evaluated by a VA examiner, as set forth below.  His claim has been handled consistent with VBA Fast Letter 11-03.  

In August 2013, the Veteran was afforded a VA examination which reflected a diagnosis of hepatic steatosis.  The examiner indicated the following.  Literature was reviewed to assess for the association of fatty liver disease and exposure to organic solvents.  Some journal articles have found an association between solvents and the development of fatty liver disease, however, the studies have been small and there has not been evidence for a strong causal effect.  It has been difficult to fully assess alcohol use in the small studies which is a significant confounder since alcohol use is a major risk factor for fatty liver disease.  There have been suggestions of a possible link in the literature but these have been case reports and small case-control studies.  Also possible links were only found after there had been moderately intense and mixed solvent exposure or more than 1 year.  Hepatic steatosis is at the lower end of the spectrum of NAFLD (non-alcoholic fatty liver disease) clinical severity.  Predominantly large (macro-) and occasionally small (micro-) vesicles of fat, predominately triglycerides, accumulate within hepatocytes without causing appreciable hepatic inflammation, liver cell death, or scarring. It should be suspected during evaluation of associated conditions as obesity, diabetes or dyslipidemia.  The examiner stated that the Veteran had conditions known to be associated with fatty liver including a history of alcohol use, obesity and hyperlipidemia.  The role of solvents as hepatotoxic agents under present-day exposure levels in the workplace is still unclear.  The purpose of one study involving 99 metal degreasers was to examine dose-response relationships between long-term exposure of mainly trichloroethylene and a battery of liver function tests.  The significance of this relationship, however, was not able to withstand a multiple regression analysis, with age and alcohol abuse as confounding variables.  The conclusion is that of a nonsignificant association between solvent exposure and tests screening for early liver dysfunction.  Again, the small conducted studies are unable to show a statistically relevant association for or against a relationship between fatty liver and organic solvents.  The examiner cited to three medical references.  The examiner's overall opinion was that the Veteran's liver disability was less likely than not related to the Veteran's service exposure.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors: whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case; whether the medical expert provided a fully articulated opinion; and whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ( "[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the examiner was aware of the Veteran's medical history, provided a fully articulated opinion, and also furnished a reasoned analysis.  The Board therefore attaches significant probative value to this opinion, and the most probative value in this case, as it is well reasoned, detailed, consistent with other evidence of record, and included an access to the accurate background of the Veteran.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (Factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion).

The Veteran maintains inservice exposure to contaminated water while stationed at Camp Lejeune.  The exposure to contaminated water by the Veteran has already been conceded by VA.  The VA examiner considered that history, but did not attribute the current diagnosis of hepatic steatosis to the inservice exposure to contaminated water.  The Board has considered the Veteran's own opinion.  However, as a lay person in the field of medicine, the Veteran does not have the training or expertise to render an opinion which is more probative than the VA examiner's opinion on this issue, as this is a medical determination that is complex.  See Barr; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994)).  Thus, the Veteran's opinion is outweighed by the findings to the contrary by the VA examiner, a medical professional who considered the pertinent evidence of record and found against such a relationship.  See id.; see also King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (affirming the Court's conclusion that the Board did not improperly discount the weight of a lay opinion in finding a medical expert's opinion more probative on the issue of medical causation).

Therefore, the most probative evidence establishes that current liver disability, diagnosed as hepatic steatosis, is not related to any inservice contaminated water exposure or otherwise to service.  Rather, this evidence establishes that the Veteran's BLANK is related BLANK.  Accordingly, service connection for is not warranted.  

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The preponderance is against the Veteran's claim, and it must be denied.


ORDER

Service connection fir a liver disability, diagnosed as hepatic steatosis, is denied.


REMAND

With regard to the claim for service connection for a lung disability to include bronchitis, the STRS reflect multiple treatment for upper respiratory infections, including bronchitis.  Post-service, from at least 2001, the Veteran has been diagnosed and treated for bronchitis on multiple occasions.  

In January 2012, the Veteran was afforded a VA examination.  The examination report indicated that he had chronic bronchitis which required chronic low dose (maintenance) corticosteroids as well as intermittent Inhalational bronchodilator therapy as well as occasional antibiotics.  Bronchitis was not shown at the time of the examination.  The examiner opined that it is less likely than not that the Veteran's recurrent bronchitis was incurred in or caused by his military service.  The examiner explained that there are two types of bronchitis, acute and chronic and that it should be noted that the general population typically contracts an upper respiratory infection such as influenza or common cold that leads to an acute bronchitis on a yearly basis. In other words acute bronchitis is not a condition which in of itself guarantees recurrent acute bronchitis.  The STRs indicate that his diagnosed bronchitis was due to infection.  The other form of bronchitis (chronic bronchitis) is due to recurrent injury to the airways caused by inhaled irritants, cigarette smoking or occupational exposure to irritants.  In other words acute upper respiratory bronchitis does not typically result in chronic bronchitis.  Lastly chronic bronchitis is a form of chronic obstructive pulmonary disease.   The Board notes that the opinion stating that the Veteran does not have chronic bronchitis conflicts with the actual clinical findings on the report which reflected a diagnosis of chronic bronchitis.  The Board finds another examination should be conducted since there are conflicting diagnoses on the same examination.   

With regard to his claimed hernia condition, the Veteran reported that he had undergone hernia repair at age 16 years prior to entering service.  During service, he was treated for a pulled groin muscle and groin strain.  There is no medical opinion regarding aggravation of a pre-existing condition   Thus, an opinion should be obtained.  

With regard to the claims for higher ratings, the Veteran's representative asserts that current VA examinations are necessary to evaluate the disabilities because they have all worsened since the Veteran was last examined.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994) (where the Court determined the Board should have ordered a contemporaneous examination of the Veteran because a 23-month old examination was too remote in time to adequately support the decision in an appeal for an increased rating).  Accordingly, the Veteran should be afforded the requested examinations.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated VA treatment records.

2.  Thereafter, schedule the Veteran for a VA respiratory examination to determine the nature and etiology of any current respiratory disability.  Any indicated tests, including X-rays if indicated, should be accomplished.  The examiner should review the record prior to examination.  The examiner should resolve whether the Veteran has chronic bronchitis.  

The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current respiratory disability including bronchitis had its clinical onset during service or is related to any in-service disease, event, or injury including treatment for bronchitis and upper respiratory infections during service.  

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current hernia disability.  The examiner should review the record prior to examination.  The examiner should provide an opinion as to the following questions:

(a) Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a hernia defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  

(b) If the preexisting hernia defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that any increase in severity during service was due to the natural progress of the hernia disorder; please identify with specificity any evidence that supports this finding;

(c) If the examiner determines that the Veteran did not have a defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a hernia disability that had its onset in, or is otherwise etiologically related, to his military service.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Schedule the Veteran for a VA examination to determine the nature and extent of his service-connected disabilities of the knees, back, shoulders, bilateral lower extremity radiculopathy, GERD, and lesions, left forearm and right side of nose.  The examiner should review the record prior to examination.  

The examination should be performed in accordance with the Disability Benefits Questionnaire (DBQ) for each disability.  The DBQs should be filled out completely as relevant.

Where appropriate, the examiner should specifically test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

Any opinions expressed by the examiner must be accompanied by a complete rationale.

4.  Review the medical opinions obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, return the case to the examiner for completion of the inquiry.

5.  Readjudicate the claims on appeal in light of all of the evidence of record.  If any issue remains denied, the Veteran should be provided with a supplemental statement of the case as to any issue remaining on appeal, and afforded a reasonable period of time within which to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Nathaniel J. Doan
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


